Case: 11-51074       Document: 00512026846         Page: 1     Date Filed: 10/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 19, 2012
                                     No. 11-51074
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




DON A. HAMPTON,

                                                  Plaintiff-Appellant,

versus

METHODIST HEALTHCARE SYSTEM
OF SAN ANTONIO, LIMITED, L.L.P.;
METHODIST HEALTHCARE MINISTRIES
OF SOUTH TEXAS, INCORPORATED;
COLUMBIA/HCA HEALTHCARE CORPORATION OF CENTRAL TEXAS,

                                                  Defendants-Appellees.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 5:10-CV-760




Before SMITH, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51074    Document: 00512026846       Page: 2   Date Filed: 10/19/2012

                                  No. 11-51074

      Don Hampton appeals a summary judgment in favor of defendants Metho-
dist Healthcare System of San Antonio, Limited, L.L.P., and Columbia/HCA
Healthcare Corporation of Central Texas, dismissing the claim that his employ-
ment was terminated in retaliation for engaging in protected activity in violation
of the Texas Commission on Human Rights Act; Title VII of the Civil Rights Act
of 1964; and the Fair Labor Standards Act. Finding no error, we affirm.
      We review a summary judgment de novo, employing the same standard
used by the district court. McFaul v. Venezuela, 684 F.3d 564, 571 (5th Cir.
2012). A district court “shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and that the movant is enti-
tled to judgment as a matter of law.” FED. R. CIV. P. 56(a).
      The court correctly concluded that Hampton failed to make a prima facie
case of retaliation, as required under the applicable burden-shifting scheme. See
Hagan v. Echostar Satellite, L.L.C., 529 F.3d 617, 624 (5th Cir. 2008); Long v.
Eastfield Coll., 88 F.3d 300, 304 (5th Cir. 1996) (Title VII retaliation claim);
Ptomey v. Tex. Tech Univ., 277 S.W.3d 487, 492, 495 (Tex. App.SSAmarillo 2009,
pet. denied). It is undisputed that Hampton fell asleep while he was supposed
to be caring for a patient who wandered down a hall and was found by a co-
worker. That, along with Hampton’s subsequent insubordination, were the
stated reasons for his termination.
      As the district court concluded, Hampton came forward with no direct
evidence that his termination was retaliatory, nor was there sufficient temporal
proximity between the termination and any of the protected activity to support
a prima facie case of retaliation. See Raggs v. Miss. Power & Light Co., 278 F.3d
463, 471-72 (5th Cir. 2002). Hampton’s speculative and unsupported assertions
of, inter alia, a longstanding plot to fire him, perjury, disparate treatment, dis-
crepancies in the timeline of events, and falsification of evidence are insufficient
to defeat summary judgment. See Sanches v. Carrollton-Farmers Branch Indep.
Sch. Dist., 647 F.3d 156, 165 (5th Cir. 2011).

                                         2
   Case: 11-51074   Document: 00512026846      Page: 3   Date Filed: 10/19/2012

                                  No. 11-51074

      We likewise find no abuse of discretion in the granting of summary judg-
ment while Hampton’s discovery requests were outstanding. Even if Hampton’s
oppositions could be construed as a motion pursuant to Federal Rule of Civil Pro-
cedure 56(d) for a continuance, Hampton’s speculative and conclusional asser-
tions were insufficient to satisfy the requirements of that rule. See Raby v. Liv-
ingston, 600 F.3d 552, 561 (5th Cir. 2010).
      Before granting summary judgment, the district court dismissed all claims
against Methodist Healthcare Ministries of South Texas, Incorporated, and dis-
missed Hampton’s claim of sex discrimination. Hampton does not challenge
those rulings and has therefore abandoned any such issues. See Longoria v.
Dretke, 507 F.3d 898, 901 (5th Cir. 2007).
      The summary judgment is AFFIRMED.




                                        3